Title: From George Washington to Lawrence Lewis, 4 August 1797
From: Washington, George
To: Lewis, Lawrence

 

Dear Sir,
Mount Vernon 4th Augt 1797.

Your letter of the 24th Ulto has been received, and I am sorry to hear of the loss of your Servant; but it is my opinion these elopements will be much more, before they are less frequent; and that the persons making them should never be retained, if they are recovered, as they are sure to contaminate and discontent others. I wish from my Soul that the Legislature of this State could see the policy of a gradual abolition of Slavery; It might prevt much future mischief.
Whenever it is convenient to you to make this place your home, I shall be glad to see you at it for that purpose; and that there may be no misunderstanding in the matter, I shall inform you before hand, that you, servant (if you bring one) and horses, will fare in all respects as We, & mine do; but that I shall expect no Services from you for which pecuniary compensation will be made. I have already as many on wages as are sufficient to carry on my business, and more indeed than I can find means to pay, conveniently. As both your Aunt and I are in the decline of life, and regular in our habits, especially in our hour of rising & going to bed, I require some person (fit & Proper) to ease me of the trouble of entertaining company; particularly of Nights, as it is my inclination to retire (and unless prevented by very particular company, always do retire) either to bed, or to my study, soon after candle light. In taking these duties (which hospitality obliges one to bestow on company) off my hands, it would render me a very acceptable Service. And for a little time only, to come, an hour in the day, now and then, devoted to the recording of some Papers which time would not allow me to complete before I left Philadelphia, would also be acceptable. Besides these, I know nothing at present, that would require any portion of your time, or attention: both of which, if you have inclination for it, might be devoted to Reading, as I have a great many instructive Books, on many subjects, as well as amusing ones; or, they might be employed in sporting, there being much ⟨ga⟩me of all sorts here; or in riding, & viewing the management of my farms, from whence something useful may ⟨be⟩ drawn, as I think Mr Anderson in many things could give you useful lessons and a better insight into husbandry than your opportunities have, Hitherto, presented to you.

I do not mean however, that any of these things should restrain you from attending to your own affairs, or restrain you from visiting your friends at pleasure; all I have in view by making this communication is to guard against misconception on either side. Your Aunt unites with me in best regards for you, and I am your sincere friend and Affectionate Uncle

Go: Washington

